                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 NAEGELI REPORTING CORPORATION
 d.b.a. NAEGELI DEPOSITION AND TRIAL,

                              Plaintiff,                                   ORDER
        v.
                                                                        19-cv-687-jdp
 BRANDE BROWNE,

                              Defendant.


       Plaintiff Naegeli Reporting Corporation d.b.a. Naegeli Deposition and Trial filed this

suit for breach of contract, contending that the court has jurisdiction under 28 U.S.C. § 1332.

Dkt. 2. For the court to exercise jurisdiction under § 1332, the parties must be citizens of

different states and the amount in controversy must exceed $75,000. Naegeli alleges that

defendant Brande Brown is a resident of Wisconsin, but allegations of residency are not

sufficient to establish citizenship. Citizenship is determined by domicile, which is where the

party intends to live for the long term. Myrick v. WellPoint, Inc., 764 F.3d 662, 664 (7th Cir.

2014). Regarding the amount in controversy, a plaintiff must make a good-faith estimation of

its lawsuit’s value. Macken ex rel. Macken v. Jensen, 333 F.3d 797, 800 (7th Cir. 2003). Naegeli’s

complaint alleges that due to Browne’s failure to deliver a single deposition transcript, it has

suffered or may suffer losses of over $100,000. But Naegeli’s damages allegations—“loss of

business, profit, and good will”—are too vague to support this allegation. Naegeli may have

until September 18, 2019, to file and serve an amended complaint containing good-faith

allegations sufficient to establish complete diversity of citizenship and an amount in

controversy exceeding $75,000. The court will dismiss the case for lack of jurisdiction if

plaintiff does not file an amended complaint by the deadline.
Entered September 4, 2019.

                             BY THE COURT:

                             /s/
                             ________________________________________
                             JAMES D. PETERSON
                             District Judge




                               2
